            Case 20-31585 Document 143 Filed in TXSB on 06/11/20 Page 1 of 2




                          IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE SOUTHERN DISTRICT OF TEXAS
                                     HOUSTON DIVISION                                                               ENTERED
                                                                                                                    06/11/2020
IN RE:                                                      §             Chapter 11
                                                            §
PEARL RESOURCES, LLC and                                    §             Case No. 20-31585-11
                                                            §
PEARL RESOURCES OPERATING                                   §             Case No. 20-31586-11
CO. LLC,                                                    §
                                                            §             Jointly Administered under
                                                            §             Case No. 20-31585
           Debtors.                                         §

ORDER GRANTING EMERGENCY MOTION OF PILOT THOMAS LOGISTICS, LLC
        TO SHORTEN NOTICE ON THE MOTION TO CONSOLIDATE
          CLAIM OBJECTION WITH ADVERSARY PROCEEDING
                AND SETTING ELECTRONIC HEARING

           Upon consideration of the Emergency Motion of Pilot Thomas Logistics, LLC to Shorten

Notice of the Motion to Consolidate Claim Objection with Adversary Proceeding (the “Motion”)1

filed by Pilot Thomas Logistics, LLC (“Pilot Thomas”), the Court, having found that it

has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334; that this is a core

proceeding pursuant to 28 U.S.C. § 157(b)(2); and that venue of this proceeding and the Motion in

this District is proper pursuant to 28 U.S.C. §§ 1408 and 1409; and the Court having found

that the relief requested in the Motion is in the best interests of the Debtors’ estates, their

creditors, and other parties in interest; and Pilot Thomas having provided appropriate notice

under the circumstances of the Motion and the opportunity for a hearing on the Motion, and that

no other or further notice is required; and the Court having reviewed the Motion; and the Court

having determined that the legal and factual bases set forth in the Motion establish just cause for

the relief granted herein; and upon all of the proceedings had before the Court; and after due

deliberation and sufficient cause appearing therefor, it is hereby ORDERED that:


1
    All capitalized terms not otherwise defined herein shall have the meanings given to such terms in the Motion.


ORDER GRANTING MOTION TO SHORTEN NOTICE ON MOTION TO CONSOLIDATE                                               PAGE 1
       Case 20-31585 Document 143 Filed in TXSB on 06/11/20 Page 2 of 2




       1.        The Motion is GRANTED.

       2.        The Motion of Pilot Thomas Logistics, LLC to Consolidate Claim Objection with

Adversary Proceeding [Docket No. 140] (the “Motion to Consolidate”) shall be heard on June _16th,
                                                                                            _     2020,

    1 30 (CT).
at __:__

       3.        The Court retains jurisdiction with respect to all matters arising from or related to

the implementation, interpretation and enforcement of this Order.

       4.      The hearing shall be held electronically. To participate electronically, parties must follow
       the instructions set forth on Judge Rodriguez’s web page. Judge Rodriguez’s web-page is located at:
       https://www.txs.uscourts.gov/content/united-states-bankruptcy-judge-eduardo-v-rodriguez.
       Parties are additionally instructed:

       a.     to utilize the call-in instructions for hearings before Judge Rodriguez as reflected in the
       Court’s Procedures § V; and
       b.     for video appearances and witness testimony, parties are to utilize the join.me web-based
       application.




  June 11, 2020




ORDER GRANTING MOTION TO SHORTEN NOTICE ON MOTION TO CONSOLIDATE                               PAGE 2
